Citation Nr: 0700558	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).
 
Entitlement to service connection for psoriasis.

Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 through 
January 1967.

This matter is before the Board of Veterans Appeals Board) on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of his 
service in Vietnam.  The veteran indicated he had received 
treatment from Dr. Robinson for PTSD on his initial 
application for benefits.  A letter dated October 2003 
advised the veteran to provide information regarding his 
treatment with Dr. Robinson, but the veteran never responded 
to the request.  On his VA Form 9, dated March 2005, the 
veteran again stated that he received treatment from Dr. 
Robinson; however, it was unclear whether Dr. Robinson 
treated the veteran for his skin condition or for his PTSD.  
Additionally, during his March 2006 hearing, the veteran 
reported that he was not receiving treatment for PTSD, but 
was seeking an appointment at the VA clinic in Rock Hill.  
There are no medical records regarding treatment for, or 
providing a diagnosis of PTSD associated with the claims 
file.  Records from Dr. Robinson were never requested and 
consequently are not of record.  The Board notes that copies 
of these records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).  

The veteran also submitted claims for service connection for 
psoriasis and dermatitis.  During his March 2006 hearing the 
veteran indicated that he was currently receiving treatment 
at the VA hospital in Columbia.  The veteran also indicated 
that the VA doctor provided a diagnosis of tropical 
dermatitis.  However, these VA records were never requested 
and consequently are not of record.  The Board notes that 
copies of these VA records should be requested.  See 
38 C.F.R. § 3.159(c)(1).  

Additionally, the veteran indicated that he received 
treatment from a dermatologist in Rock Hill, South Carolina, 
as well as from the Columbia Skin Clinic, and from Dr. 
McClurkin.  The only medical records associated with the 
claims file are the records from the Columbia Skin Clinic.  
The other private records were never requested and 
consequently are not of record.  The Board notes that copies 
of these private medical records should be requested.  See 
38 C.F.R. § 3.159(c)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.





Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to clarify whether he 
received treatment for his skin conditions 
or for his PTSD from Dr. Robinson, 
referred to on his initial claim, and his 
VA Form 9.  Additionally the veteran 
should be asked to provide the address and 
dates of treatment for Dr. Robinson in 
Columbia, South Carolina.  The veteran 
should also provide the names and 
addresses of any VA or non-VA physicians 
and/or psychiatrists from which the 
veteran received treatment for skin 
problems and/or PTSD.  After obtaining the 
necessary authorizations, the AMC should 
attempt to obtain copies of the veteran's 
treatment records.  If the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran of its inability to obtain the 
evidence and request the veteran to submit 
such evidence.

2.  Ask the veteran to provide the names, 
addresses, and dates of treatment for the 
VA hospital in Columbia South Carolina, 
referred to in the veteran's March 2006 
hearing pertaining to treatment for the 
claims.  

3.  The AMC should provide the veteran 
with proper VCAA notice of the information 
and evidence necessary to substantiate the 
claims of service connection, to establish 
a disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain and 
submit, what evidence will be retrieved by 
the VA, and inform the veteran that he 
should provide any evidence in his 
possession that pertains to the claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.

4.  After the foregoing, the AMC should 
readjudicate the veteran's claims and if 
the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






